DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The disclosure is objected to because “The first glue blocking rib and the second glue blocking rib are disposed dislocation with respect to the corresponding side of the other portion of the metal part” [in par. 0009] and “The first glue blocking rib 12 and the second glue blocking rib 22 are disposed dislocation with respect to the corresponding side of the other portion of the metal part” [in par. 0036] is unclear.
Appropriate correction is required.

Claim Objections
Claim 3 is objected to because “the position” on line 4 lacks antecedent basis.
Claim 10 is objected to because “the position” on lines 3-4 lacks antecedent basis.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear what is meant by the limitation “the first glue blocking rib and the second glue blocking rib are disposed dislocation with respect to the corresponding side of the other portion of the metal part.”  For the purposes of examination, “disposed dislocation” is interpreted as “disposed side by side.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Schedele et al. [Schedele hereinafter, US 4,577,172] in view of Kato [US 9,093,239] further in view of Hoffman et al. [Hoffman hereinafter, US 2011/0120844]. 
In regard to claim 1, Schedele discloses [in Figs. 1, 4 and 5] a fixing structure, comprising a part [4], a first part [5] and a second part [34]; wherein a positioning groove [14, 3] is disposed on the first part, one portion [13] of the part is inserted and positioned in the positioning groove of the first part, and other portion [16] of the part is positioned between the first part and the second part; a glue [28] is dispensed into the positioning groove to package the first part, the part and the second part together; a first glue blocking rib [annotated below] suitably fitting with a corresponding side of the other portion of the part is respectively disposed at a position of the first part corresponding to both sides of the positioning groove to prevent the glue from flowing to an inside of the relay/circuit breaker.  

    PNG
    media_image1.png
    616
    610
    media_image1.png
    Greyscale

In re Leshin, 125 USPQ 416.  
In regard to claim 2, Schedele discloses [in Figs. 4 and 5] some of the limitations of the fixing structure according to claim 1, wherein a cross section of the part is in an L-shape.  Schedele and Kato do not teach a metal part.  Hoffman teaches [in Fig. 2] a metal part [120, 130, par. 0032].  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the metal part of Hoffman with the fixing structure of Schedele, as modified by Kato, since it has been held to be within the general skill of a worker in the art to select a known material on the In re Leshin, 125 USPQ 416.  
In regard to claim 3, Schedele discloses [in Figs. 1, 4 and 5] some of the limitations of the fixing structure according to claim 2, wherein a second glue blocking rib [29] suitably fitting with the corresponding side of the other portion of the part is respectively disposed at the position corresponding to both sides of the positioning groove in one side of the second part facing the part.  Schedele and Kato do not teach a metal part and a second plastic part.  Hoffman teaches [in Fig. 2] a metal part [120, 130, par. 0032] and a second plastic part [610, par. 0031].  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the metal part and second plastic part of Hoffman with the fixing structure of Schedele, as modified by Kato, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  
In regard to claim 4, Schedele discloses [in Figs. 1, 4 and 5] some of the limitations of the fixing structure according to claim 3, wherein the second glue blocking rib is interposed with the first glue blocking rib to simultaneously block a path in which the glue flows to the inside of the relay/circuit breaker.  
In regard to claim 5, Schedele discloses [in Figs. 1, 4 and 5] some of the limitations of the fixing structure according to claim 4, wherein the first glue blocking rib and the second glue blocking rib are disposed side by side with respect to the corresponding side of the other portion of the part to completely overlap and block the path in which the glue flows to the inside of the relay/circuit breaker.  Schedele and Kato In re Leshin, 125 USPQ 416.  
In regard to claim 6, Schedele discloses [in Figs. 1, 4 and 5] some of the limitations of the fixing structure according to claim 4, wherein the first glue blocking rib and the second glue blocking rib are disposed side by side with respect to the corresponding side of the other portion of the part to partly overlap and block the path in which the glue flows to the inside of the relay/circuit breaker.  Schedele and Kato do not teach a metal part.  Hoffman teaches [in Fig. 2] a metal part [120, 130, par. 0032].  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the metal part of Hoffman with the fixing structure of Schedele, as modified by Kato, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  
In regard to claim 7, Schedele discloses [in Figs. 1, 4 and 5] some of the limitations of the fixing structure according to claim 1, wherein one side of the second plastic part facing the metal part is further provided with a lug boss [29] for positioning the part, the lug boss is against the part to position the part in a direction convex with respect to the lug boss.  Schedele and Kato do not teach a metal part.  Hoffman teaches [in Fig. 2] a metal part [120, 130, par. 0032].  It would have been obvious to one In re Leshin, 125 USPQ 416.  
In regard to claims 8 and 9, Schedele discloses [in Figs. 1, 4 and 5] some of the limitations of the fixing structure according to claim 1, wherein an outer side of the one portion of the part is provided with a positioning convex bract [32], when the one portion of the part is inserted into the positioning groove of the first part, an inner side of the one portion of the part is attached to a groove wall of the positioning groove for positioning through the convex bract, wherein an inner side of the other portion of the  part is provided with a limiting convex bract [18].  Schedele and Kato do not teach a metal part and a first plastic part.  Hoffman teaches [in Fig. 2] a metal part [120, 130, par. 0032] and a first plastic part [600, par. 0031].  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the metal part and first plastic part of Hoffman with the fixing structure of Schedele, as modified by Kato, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  
In regard to claim 10, Schedele discloses [in Figs. 1, 4 and 5] some of the limitations of the fixing structure according to claim 1, wherein a second glue blocking rim [29] suitably fitting with the corresponding side of the other portion of the part is respectively disposed at the position corresponding to both sides of the positioning In re Leshin, 125 USPQ 416.  

Response to Arguments
Applicant’s arguments, filed 04/22/2021, with respect to the rejection of claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of a different interpretation of the Schedele reference.
Applicant's arguments with respect to the rejection of claim 6 under 35 U.S.C. 112(b) have been fully considered but they are not persuasive.  It is unclear what is meant by the limitation “the first glue blocking rib and the second glue blocking rib are disposed dislocation with respect to the corresponding side of the other portion of the metal part.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE ANGLO CAROC whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LHEIREN MAE A CAROC/          Examiner, Art Unit 2833